 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by and between China Electric Motor, Inc. (“Company”), a Delaware
corporation, and Heung Sang Fong (“Employee”), effective on the date indicated
below.  (Company and Employee are sometimes referred to herein as “Party” or
collectively as the “Parties.”)
 
RECITALS
 
WHEREAS, the Parties entered into an Employment Agreement dated as of June 8,
2010 (the “Original Agreement”) regarding Employee’s employment by the Company’s
as its Chief Financial Officer; and
 
WHEREAS, the Parties wish to amend and restate the Original Agreement in its
entirety to correct and clarify Section 3.1 and Section 3.3 thereof.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and the continued employment of Employee by the Company under this
Agreement, the Parties agree as follows:
ARTICLE 1

EMPLOYMENT


Company hereby employs Employee and Employee hereby accepts employment from
Company, effective as of June 10, 2010 (the “Effective Date”).  Employee agrees
to perform the services and to comply faithfully with his obligations of
employment, under the terms and conditions specified in this Agreement, and
pursuant to the policies and procedures of the Company that may be issued from
time to time.


ARTICLE 2
TERM
 
Section 2.1                                Initial Term and Renewal.  The
initial term of this Agreement shall be for a period of twenty-four (24) months
commencing on the Effective Date (the “Initial Term”), unless terminated earlier
pursuant to the provisions of Article 5 of this Agreement.  This Agreement shall
automatically renew for an additional one (1) year period of employment on the
expiration date of the Initial Term (each, a “Subsequent Term”), and on each
successive anniversary date thereafter (each such date, an “Expiration Date”),
unless either party gives written notice to the other party at least ninety (90)
days prior to any Expiration Date that the Agreement is not being renewed and
shall terminate on that Expiration Date, unless terminated earlier pursuant to
the provisions of Article 5 of this Agreement.  The Initial Term and each
successive one year period thereafter during which Employee shall perform
services pursuant to this Agreement shall be referred to herein as the “Term.”
 
 
- 1 of 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3
COMPENSATION AND BENEFITS
 
Section 3.1                                 Base Salary.  For all of the
services to be rendered by Employee hereunder, Company shall pay to Employee an
annual base salary of $100,000.00  (“Salary”), beginning on the Effective Date
of this Agreement.  Any base Salary payable hereunder shall be paid in
accordance with the Company’s regular payroll practices, as in effect from time
to time, and shall be subject to standard payroll deductions and withholdings as
required by applicable law.
 
Section 3.2                                 Adjustment to Salary.  Employee’s
Salary may be changed from time to time by mutual agreement of the Employee and
the Company.  Any such agreement shall be evidenced by a written amendment of
this Agreement and signed by both Parties.
 
Section 3.3                                Stock Grant.  Within five (5)
business days after the approval of an equity incentive plan (the “Plan”) by the
Company’s stockholders, the Company agrees to grant to Employee One Hundred
Fifty Thousand (150,000) shares of Common Stock of the Company, which shall be
immediately vested on the date of grant.  The Company also agrees to grant to
Employee an additional Three Hundred Thousand (300,000) shares of Common Stock
on January 31, 2012 pursuant the Plan, 250,000 of which shall vest immediately
on the date of grant and 50,000 of which shall vest on May 31, 2012.  Additional
terms and conditions of the shares granted shall be determined by the Company’s
Board of Directors in accordance with the Plan at the time of the grant and set
forth in a stock grant agreement to be executed by the Company and the Employee.
 
Section 3.4                                Medical and Dental Benefits.  Company
shall reimburse Employee for standard corporate-style healthcare insurance
coverage.
 
Section 3.5                                 Company Paid Holidays.  Employee
will be eligible for all Company paid holidays that are provided to employees of
the Company.
 
Section 3.6                                Paid Leave.  Employee shall be
entitled to accrue twenty-one (21) days of paid leave (vacation, sick, and
personal) each year, with a total maximum accrual of thirty (30) days.  Employee
may only take a maximum of thirty (30) consecutive work days for paid
vacation.  In exercising paid leave, Employee shall take into consideration his
duties and shall take leave at times mutually agreeable to Employee and the
Company.
 
Section 3.7                                Reimbursement of Expenses.  Employee
shall be reimbursed for reasonable travel, hotel, entertainment, and other
business related expenses.  All reimbursement of expenses are subject to the
Company’s policies in effect at the time on pre-approval of certain business
expenses and reimbursement procedures.  Employee shall produce satisfactory
supporting vouchers, receipts, and other documentation in connection with such
expenses before such reimbursement is made in accordance with applicable Company
policy.
 
 
- 2 of 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 4
DUTIES AND RESPONSIBILITIES
 
Section 4.1                                 Duties of Employee.  Employee agrees
to serve as Chief Financial Officer, and will report to the Chief Executive
Officer and the Company’s Board of Directors.  Employee shall perform the duties
and functions and have the responsibilities commensurate with such position as
may be assigned from time to time.  Employee’s duties as Chief Financial Officer
shall encompass the operations of the Company and the Company’s
subsidiaries.  Employee shall use his best skills and ability, consistent with
sound business practices, to faithfully and diligently perform his duties and
responsibilities hereunder.  Employee shall devote his full working time and
attention to the business of the Company and its related entities.
 
During his employment with Company, Employee shall not (i) engage in any other
employment or business opportunity outside of his employment with the Company
that may interfere with his ability to perform his duties under this
Agreement, without the express written authorization of the Company; or (ii)
engage, directly or indirectly, in any other employment, business, commercial,
or professional activity (whether or not pursued for pecuniary advantage) that
is or may be competitive with, or that might create a conflict of interest with,
the business of Company or Company’s related entities or affiliates.


Section 4.2                                 Compliance with Law.  Employee
agrees to comply with any and all governmental laws, regulations, and policies
in connection with his actions as an employee of the Company.  Employee shall
conduct himself in accordance with the highest business standards as are
reasonably and customarily expected of such position.  Employee agrees to fully
cooperate and participate in any investigation conducted by the Company relating
to its interests or as may be required by applicable law.


Section 4.3                                 Policies and Procedures.  Employee
agrees to abide by all Company policies and procedures.  Company may issue
policies, rules, regulations, guidelines, procedures or other informational
material, whether in the form of handbooks, memoranda, or otherwise, relating to
its employees and Employee agrees to comply with all such policies applicable to
Employee.


Section 4.4                                 Confidential Information and Trade
Secrets.  Employee acknowledges that, as a condition of his employment
hereunder, Employee agrees to execute and abide by the Company’s
confidentiality, non-disclosure, invention assignment, and similar agreements
that are presented to Employee to protect the Company’s trade secret,
proprietary and business interests.  Employee hereby acknowledges and agrees
that such agreements shall survive termination of employment and this Agreement
and shall remain in force following such termination regardless of the reason
for the termination.
 
ARTICLE 5

TERMINATION
 
Employee’s employment relationship with the Company will terminate upon the
occurrence of one of the following defined events, which shall effect a
termination of this Agreement on the effective date of any such termination of
employment (the “Termination Date”):
 
 
- 3 of 8 -

--------------------------------------------------------------------------------

 
 
Section 5.1                                The Employee’s Right to
Terminate.  The Employee may terminate his obligations under this Agreement
during the Term:
 
(i)           Termination by Employee for Convenience:  at any time upon
providing thirty (30) day notice in writing to the Company; or
 
(ii)           Good Reason:  for “Good Reason.”  “Good Reason” means any of the
following, without the Employee’s written consent: (a) upon a material breach or
default of any term of this Agreement by the Company, or (b) any material
reduction in the Employee’s duties, position, authority or responsibilities with
the Company relative to the duties, position, authority or responsibilities in
effect immediately prior to such reduction; provided that Company has not cured
or remedied such Good Reason within fifteen (15) days after written notice of
the Good Reason from the Employee.
 
Section 5.2                                The Company’s Right to Terminate for
“Cause”.  The Company may immediately terminate the Employee’s employment for
“Cause” under this Agreement at any time during the Term upon the occurrence of
any of the following events:
 
(i)           Employee commits an act or acts of dishonesty, fraud,
embezzlement, or misappropriation of funds or proprietary information in
connection with his employment duties or responsibilities; or
 
 (ii)           Employee’s conviction of, or plea of nolo contendere to, a
felony or a crime involving moral turpitude (other than minor traffic
violations); or
 
(iii)           Employee materially breaches his obligations under this
Agreement, including failure to perform his job duties satisfactorily or failure
to follow Company policies or any directive of the Company, if such failure or
refusal is not cured by Employee within ten (10) days after receiving written
notice of such from the Company; or
 
(iv)           Employee’s willful or gross misconduct in connection with his
employment duties.


Section 5.3                                Company’s Right to Terminate Without
Cause. The Company may terminate the Employee’s employment under this Agreement
at any time during the Term at the discretion of the Company, without Cause,
after the Employee has received thirty (30) days prior written notice from the
Company.


Section 5.4                                Death or Disability.  The Employee’s
employment under this Agreement shall also terminate upon the occurrence of the
following:
 
(i)           the Employee’s employment under this Agreement shall automatically
terminate upon the occurrence of the death of the Employee during the Term of
this Agreement; or
 
(ii)           notice of termination from the Company after the Employee has
become permanently disabled, or disabled for a period exceeding 180 consecutive
days or 180 days calculated on a cumulative basis over any one year period
during the Term of this Agreement, such that Employee is no longer able to
perform the essential functions of his job even with reasonable accommodation
pursuant to applicable law.
 
 
- 4 of 8 -

--------------------------------------------------------------------------------

 
 
Section 5.5                                Compensation Due to the Employee on
Termination. In the event of the termination of the Employee’s employment under
this Agreement pursuant to any provision as set forth above, the Company shall
pay to the Employee on the date of termination only the amount of Salary
pursuant to Section 3.1 of this Agreement that is earned but unpaid as of the
date of termination, as well as any accrued but unused Paid Leave, and any
unreimbursed business expenses incurred as of the termination date pursuant to
Section 3.7 of this Agreement, but Employee shall not be entitled to receive any
other payments, compensation or benefits from the Company under this Agreement,
except as expressly set forth below:


(i)           In the event of the termination of the Employee’s employment under
this Agreement pursuant Section 5.1(ii) (Good Reason) above, the Company shall
pay to the Employee a severance payment in an amount equal to three (3) months
of the Employee’s annual Salary at the time of termination pursuant to Section
3.1 of this Agreement, less applicable statutory deductions and withholdings, to
be paid, at the Company’s discretion, in a lump sum  or such regular intervals
over the 3 month period as shall be determined by the Company, provided that
Employee signs a standard release of all claims as presented by the Company.


(ii)           In the event of the termination of the Employee’s employment
under this Agreement pursuant Section 5.3 (Company’s Right to Terminate Without
Cause) above, the Company shall pay to the Employee a severance payment in an
amount equal to the Employee’s annual Salary at the time of termination pursuant
to Section 3.1 of this Agreement for remainder of the Initial Term or any
Subsequent Term, as applicable, less applicable statutory deductions and
withholdings, to be paid, at the Company’s discretion, in a lump sum or such
regular intervals over the period as shall be determined by the Company,
provided that Employee signs a standard release of all claims as presented by
the Company.


Section 5.6                                 Payment in Lieu of Notice.  Company
reserves the right (but is not obligated) to make a payment in lieu of any
notice of termination of employment which Company or Employee is required to
give.
 
Section 5.7                                 Return of Company Property.  Upon
the termination of employment for any reason, Employee shall promptly return to
Company any and all equipment or property owned by Company including, but not
limited to, any and all client materials, copies of documents and photographs,
models, prototypes, tools, and supplies, as well as inventory, records,
documents, manuals, reports, customer lists, operations manuals, and any other
written information, records, or books relating in any manner whatsoever to the
business of Company, whether prepared by Company or otherwise coming into
Employee’s possession.


 
- 5 of 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 6
MISCELLANEOUS
 
Section 6.1                                 Notices.  Any notice given under
this Agreement shall be sufficient if given in writing and personally delivered
or sent by registered or certified mail, return receipt requested, postage
prepaid, to the Company at its principal place of business or to Employee at his
last known residence address.
 
Section 6.2                                 Governing Law.  This Agreement shall
be interpreted, construed, and governed under and according to the laws of the
State of California.
 
Section 6.3                                Change, Modification, Waiver.  No
change or modification of this Agreement shall be valid unless it is in writing
and signed by each of the Parties hereto.  No waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by the Party against
whom the waiver is sought to be enforced.  The failure of a Party of insist upon
strict performance of any provision of this Agreement in any one or more
instances shall not be construed as a waiver or relinquishment of the right to
insist upon strict compliance with such provision in the future.
 
Section 6.4                                Entire Agreement.  This Agreement
constitutes the entire, final and complete and exclusive agreement between the
Parties regarding the subject matter hereof and supersedes all previous
agreements or representations, whether written, oral or implied, with respect to
employment by the Company provided, however, the Employee shall remain bound by
any confidentiality, nondisclosure, and invention assignment agreement(s)
previously executed in favor of the Company, to the extent such ancillary
agreements exist.  There are no terms, promises, representations, agreements, or
understandings between the Parties relating to the subject matter of this
Agreement, which are not fully expressed herein.
 
Section 6.5                                Assignability.  This Agreement is
personal in nature, and neither this Agreement nor any part of any obligation
herein shall be assignable by Employee.  The Company shall be entitled to assign
this Agreement to any affiliate or successor of the Company that assumes the
ownership or control of the business of the Company, and the Agreement shall
inure to the benefit of any such successor or assign.
 
Section 6.6                                Legal Construction.  If any one or
more of the provisions contained in this Agreement shall for any reason be held
to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.  In addition, if any court of
competent jurisdiction determines that any of the provisions set forth herein
are unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision as the case may be, to the extent necessary to render such provision
enforceable.
 
Section 6.7                                Paragraph Headings.  The paragraph
headings used in this Agreement are included solely for convenience and shall
not affect or be used in connection with the interpretation of this Agreement.
 
Section 6.8                                Legal Fees and Costs.  Except as
otherwise provided herein, in the event that any Party hereto shall institute
any litigation or other proceeding in order to construe or enforce this
Agreement, the prevailing Party therein shall be entitled to recover its
reasonable attorney’s fees and costs incurred in connection therewith.
 
 
- 6 of 8 -

--------------------------------------------------------------------------------

 
 
Section 6.9                                Interpretation.  This Agreement has
been negotiated at arm’s length and between and among parties sophisticated and
knowledgeable in the matters dealt with in this Agreement.  Accordingly, none of
the Parties shall be presumptively entitled to have any provisions of the
Agreement construed against any of the other Parties in accordance with any rule
of law, legal decision, or doctrine, such as the doctrine of contra proferentem,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it.
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
- 7 of 8 -

--------------------------------------------------------------------------------


 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 

  CHINA ELECTRIC MOTOR, INC.          
Dated:  June 10, 2010 
By:
/s/ Yue Wang     Name:   Yue Wang     Title:    Chief Executive Officer  

 
 

  HEUNG SANG FONG          
Dated:  June 10, 2010 
By:
/s/ Heung Sang Fong  

 
 
- 8 of 8 -

--------------------------------------------------------------------------------


 